
	

114 HR 5175 IH: GI Bill Oversight Act of 2016
U.S. House of Representatives
2016-05-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 5175
		IN THE HOUSE OF REPRESENTATIVES
		
			May 10, 2016
			Mr. Takano introduced the following bill; which was referred to the Committee on Veterans’ Affairs
		
		A BILL
		To amend title 38, United States Code, to direct the Secretary of Veterans Affairs to disapprove,
			 for purposes of the educational assistance programs of the Department of
			 Veterans Affairs, programs of education determined to have utilized
			 deceptive or misleading practices in violation of section 3696 of such
			 title, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the GI Bill Oversight Act of 2016. 2.Department of Veterans Affairs Inspector General heightened scrutiny of programs of education (a)In generalSubchapter II of chapter 36 of title 38, United States Code, is amended by adding at the end the following new section:
				
					3699.Inspector General heightened scrutiny of programs of education
 (a)Heightened scrutiny requiredThe Inspector General of the Department shall apply heightened scrutiny to any program of education if any Federal or State agency has made a final determination or settlement that the program of education used deceptive or misleading practices that are potentially in violation of section 3696 of this title.
						(b)Notice to students
 (1)Upon commencement of heightened scrutiny with respect to a program of education under this section, the Secretary shall provide notice of the heightened scrutiny and the reasons for such heightened scrutiny to any individual who—
 (A)is enrolled in a course of education approved under this chapter provided by the program of education; and
 (B)is entitled to educational assistance under the laws administered by the Secretary. (2)The Secretary shall provide to any individual who receives notice under this subsection advice that the individual—
 (A)request a copy of the individual’s transcript; and (B)seek counseling from an appropriate advisor about transferring any credits earned at the program of education.
 (c)Monitoring of allegationsThe Secretary shall monitor allegations of deceptive and misleading practices made against programs of education offering courses of education approved for purposes of this chapter, including Federal and State investigations. The Secretary shall include information about any such allegation on the GI Bill Comparison Tool, or any similar Internet website of the Department..
 (b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end of the items relating to subchapter II the following new item:
				
					
						3699. Inspector General heightened scrutiny of programs of education..
			3.Department of Veterans Affairs disapproval of courses of education offered by institutions of
 higher learning accused of certain deceptive or misleading practicesSection 3679 of title 38, United States Code, is amended by adding at the end the following new subsection:
			
				(d)
 (1)The Secretary shall disapprove a course of education provided by an institution of higher learning if the Secretary determines pursuant to heightened scrutiny applied by the Inspector General under section 3699 of this title that the institution of higher learning has engaged in practices that are in violation of section 3696 of this title.
 (2)The Secretary shall provide counseling services to individuals enrolled in a course of education disapproved under paragraph (1) to assist such individuals in transferring to another institution of higher learning.
					.
 4. Interagency working group on programs of education employing deceptive or misleading practicesThe Secretary of Veterans Affairs, in collaboration with the Secretary of Education, the Secretary of Defense, the Commissioner of the Federal Trade Commission, the Commissioner of the Securities and Exchange Commission, and the Director of the Bureau of Consumer Financial Protection, shall establish an interagency working group to—
 (1)share information regarding programs of education that employ deceptive or misleading practices; and
 (2)enter into memorandum of understanding under which the Inspector Generals of each relevant department or agency agree to share information to determine if funds from other Federal programs are affected when one department or agency takes action to investigate a program of education for deceptive or misleading practices.
			
